 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 273 
In the House of Representatives, U. S.,

March 25, 2009
 
RESOLUTION 
Recognizing the 188th anniversary of the independence of Greece and celebrating Greek and American democracy. 
 
 
Whereas the ancient Greeks developed the concept of democracy, in which the supreme power to govern was vested in the people; 
Whereas the Founding Fathers of the United States, many of whom read Greek political philosophy in its original text, drew heavily on the political experience and philosophy of ancient Greece in forming our representative democracy; 
Whereas the Greek national anthem (Hymn to Liberty) includes the words, “Most heartily was gladdened George Washington’s brave land”; 
Whereas Greek Commander in Chief Petros Mavromichalis, a founder of the modern Greek state, said to the citizens of the United States in 1821 that “it is in your land that liberty has fixed her abode and … in imitating you, we shall imitate our ancestors and be thought worthy of them if we succeed in resembling you”; 
Whereas the people of the United States generously offered humanitarian assistance to the Greek people during their struggle for independence; 
Whereas Greece played a major role in the World War II struggle to protect freedom and democracy through such bravery as was shown in the historic Battle of Crete, which provided the Axis land war with its first major setback, setting off a chain of events that significantly affected the outcome of World War II; 
Whereas the price for Greece in holding onto our common values in their region was high, as hundreds of thousands of civilians were killed in Greece during World War II; 
Whereas, throughout the 20th century, Greece was one of a few countries that allied with the United States in every major international conflict; 
Whereas Greece is a strategic partner and ally of the United States in bringing political stability and economic development to the volatile Balkan region, having invested over $20,000,000,000 in the countries of the region, thereby creating over 200,000 new jobs, and having contributed over $750,000,000 in development aid for the region; 
Whereas Greece was extraordinarily responsive to requests by the United States during the war in Iraq, as Greece immediately granted unlimited access to its airspace and the base in Souda Bay, and many ships of the United States that delivered troops, cargo, and supplies to Iraq were refueled in Greece; 
Whereas Greece is an active participant in peacekeeping and peace-building operations conducted by international organizations, including the United Nations, the North Atlantic Treaty Organization (NATO), the European Union (EU), and the Organization for Security and Cooperation in Europe (OSCE); 
Whereas in August 2004, the Olympic Games came home to Athens, Greece, the land of their ancient birthplace 2,500 years ago and the city of their modern revival in 1896; 
Whereas Greece received worldwide praise for its extraordinary handling during the 2004 Olympics of over 14,000 athletes and over 2,000,000 spectators and journalists, which it did efficiently, securely, and with its famous Greek hospitality; 
Whereas Greece, located in a region where Christianity meets Islam and Judaism, maintains excellent relations with Muslim nations and Israel; 
Whereas the Government of Greece has had extraordinary success in recent years in furthering cross-cultural understanding and has been consistently working for rapprochement with Turkey, as seen with the January 2008 visit to Turkey by Greece's Prime Minister Kostas Karamanlis, the first official visit by a Greek Prime Minister in 49 years; 
Whereas Greece serves as a key transit country for the delivery of gas to Europe via the Turkey-Greece-Italy Interconnector; 
Whereas Greece and the United States are at the forefront of the effort for freedom, democracy, peace, stability, and human rights; 
Whereas those and similar ideals have forged a close bond between Greece and the United States and their peoples; 
Whereas March 25, 2009, Greek Independence Day, marks the 188th anniversary of the beginning of the revolution that freed the Greek people from the Ottoman Empire and celebrates the aspirations for democracy that the peoples of Greece and the United States share; and 
Whereas it is proper and desirable for the United States to celebrate this anniversary with the Greek people and to reaffirm the democratic principles from which these two great nations were born: Now, therefore, be it  
 
That the House of Representatives— 
(1)extends warm congratulations and best wishes to the people of Greece as they celebrate the 188th anniversary of the independence of Greece; 
(2)expresses support for the principles of democratic governance to which the people of Greece are committed; and 
(3)notes the important role that Greece has played in the wider European region and in the community of nations since gaining its independence 188 years ago. 
 
Lorraine C. Miller,Clerk.
